 
 
IV 
111th CONGRESS 
1st Session 
H. RES. 240 
In the House of Representatives, U. S.,

March 17, 2009
 
RESOLUTION 
To support the goals and ideals of Professional Social Work Month and World Social Work Day. 
 
 
Whereas social workers have the demonstrated education and experience to guide individuals, families, and communities through complex issues and choices;  
Whereas social workers help people in all stages of life, from children to the elderly, and in all situations from adoption to hospice care;  
Whereas social workers are in schools, courtrooms, drug clinics, hospitals, senior centers, shelters, nursing homes, the military, disaster relief, prisons, and corporations;  
Whereas social workers are dedicated to improving the society in which we live and connecting individuals, families, and communities to available resources;  
Whereas social workers stand up for others to make sure everyone has access to the same basic rights, protections, and opportunities;  
Whereas social workers, such as Harry Hopkins, Frances Perkins, Whitney M. Young, Jr., and Dr. Dorothy I. Height have been the driving force behind important social movements in the United States and abroad;  
Whereas, according to the United States Department of Labor, Bureau of Labor Statistics, employment for social workers is expected to grow much faster than the average for all occupations;  
Whereas Professional Social Work Month and World Social Work Day, which is March 17, 2009, will build awareness of the role of professional social workers and their commitment and dedication to individuals, families, and communities everywhere though service delivery, research, education, and legislative advocacy; and  
Whereas the 2009 Social Work Month theme—Social Work: Purpose and Possibility—highlights the special characteristics of those who choose social work as a profession, and underscores the goals of their work: Now, therefore, be it  
 
That the House of Representatives— 
(1)supports the goals and ideals of Professional Social Work Month and World Social Work Day;  
(2)acknowledges the diligent efforts of individuals and groups who promote the importance of social work and who are observing Professional Social Work Month and World Social Work Day;  
(3)encourages the American people to engage in appropriate ceremonies and activities to further promote awareness of the life-changing role of social workers;  
(4)recognizes with gratitude the contributions of the millions of caring individuals who have chosen to serve their communities through social work; and  
(5)encourages young people to seek out educational and professional opportunities to become social workers.  
 
Lorraine C. Miller,Clerk.
